Case 2:17-cv-07681-GW-JC Document 21 Filed 04/15/19 Page 1 of 2 Page ID #:1109




1    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     Nada I. Shamonki (SBN 205359)
2    2029 Century Park East, Suite 3100
     Los Angeles, CA 90067
3    Telephone: 310-586-3200
     Facsimile: 310-586-3202
4    nshamonki@mintz.com
5    Attorneys for Plaintiff
     Intellectual Ventures II LLC
6
     GIBSON, DUNN & CRUTCHER LLP
7    Eric T. Syu (SBN 303857)
     3161 Michelson Drive
8    Irvine, CA 92612-4412
     Telephone: 949-451-3800
9    Facsimile: 949-451-4220
     esyu@gibsondunn.com
10
     Attorneys for Specially Appearing Defendants
11
                          UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
                                    WESTERN DIVISION
14
     INTELLECTUAL VENTURES II LLC, )             Case No. CV 17-7681-GW-JCx
15                                 )
              Plaintiff,           )             ORDER REGARDING STATUS
16                                 )             CONFERENCE
                          v.       )
17                                 )
     TOYOTA MOTOR CORPORATION, )
18   et al.                        )             Status Conference:
                                   )             Date: April 18, 2019
19            Defendants.          )             Time: 8:30 a.m.
                                   )             Ctrm: 9D
20                                 )             Judge: Hon. George H. Wu
                                   )
21                                 )
                                   )
22                                 )
                                   )
23                                 )
24
25
26
27
28
                                             1
Case 2:17-cv-07681-GW-JC Document 21 Filed 04/15/19 Page 2 of 2 Page ID #:1110




1          Before this Court is the Joint Status Report Regarding Progress of International
2    Trade Commission Investigation N. 337-TA-1073 and Request/Stipulation to
3    Continue Status Conference requested by Plaintiff Intellectual Ventures II LLC
4    (“Intellectual Ventures”) and Defendants Toyota Motor North America, Inc., Toyota
5    Motor Sales, U.S.A., Inc., Toyota Motor Engineering & Manufacturing, North
6    America, Inc., Toyota Motor Manufacturing, Indiana, Inc., and Toyota Motor
7    Manufacturing, Kentucky, Inc. (collectively, “Toyota”).
8          The Stipulated Request to continue the April 18, 2019 status conference is
9    GRANTED. The Status Conference is rescheduled to after May 20, 2019, to the
10   following date: May 23, 2019 at 8:30 a.m.
11
12         IT IS SO ORDERED.
13
14
     Dated: April 15, 2019                           ___________________________
15                                                   Hon. George H. Wu
                                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
